Exhibit 4.3 SUPPLEMENTAL INDENTURE Supplemental indenture (this “ Supplemental Indenture ”), dated as of December 19, 2014, by and among LIN Television Corporation, a Delaware corporation (the “ Company ”), The Bank of New York Mellon Trust Company, N.A., as trustee under the Indenture referred to below (the “ Trustee ”), and Media General, Inc., a Virginia corporation (f/k/a Mercury New Holdco, Inc.) (the “ Guaranteeing Parent ”), MGOC, Inc., a Virginia corporation (f/k/a Media General, Inc.) (“ Pre-Merger Media General ”), Birmingham Broadcasting Co., Inc., a Delaware corporation, Birmingham Broadcasting (WVTM-TV) LLC, a Delaware limited liability company, Blockdot, Inc., a Texas corporation, MGDT, Inc., a Delaware corporation, Media General Communications Holdings, LLC, a Delaware limited liability company, Media General Communications, Inc., a Delaware corporation, Media General Operations, Inc., a Delaware corporation, NES II, Inc., a Virginia corporation, Professional Communications Systems, Inc., a Florida corporation, Virginia Paper Manufacturing Corp., a Georgia corporation, Media General Broadcasting, LLC, a Delaware limited liability company, Young Broadcasting Shared Services, Inc., a Delaware corporation, LAT, Inc., a Delaware corporation, YBT, Inc., a Delaware corporation, YBK, Inc., a Delaware corporation, Young Broadcasting of Albany, Inc., a Delaware corporation, Young Broadcasting of Davenport, Inc., a Delaware corporation, Young Broadcasting of Green Bay, Inc., a Delaware corporation, Young Broadcasting of Knoxville, Inc., a Delaware corporation, Young Broadcasting of Lansing, Inc., a Michigan corporation, Young Broadcasting of Louisiana, Inc., a Delaware corporation, Young Broadcasting of Rapid City, Inc., a Delaware corporation, Young Broadcasting of Richmond, Inc., a Delaware corporation, Young Broadcasting of San Francisco, Inc., a Delaware corporation, Young Broadcasting of Sioux Falls, Inc., a Delaware corporation, Young Broadcasting of Nashville, LLC, a Delaware limited liability company, WATE, G.P., a Delaware general partnership, KLFY, L.P., a Delaware limited partnership, WKRN, G.P., a Delaware general partnership, Young Broadcasting, LLC, a Delaware limited liability company and WHTM Acquisition LLC, a Delaware limited liability company, each of which is a direct or indirect wholly-owned subsidiary of Pre-Merger Media General (collectively, the “ Pre-Merger Media General Guaranteeing Subsidiaries ”, together with Pre-Merger Media General, the “ Guaranteeing Subsidiaries ”, and together with the Guaranteeing Parent, the “ Guaranteeing Parties ”). W I T N E S S E T H WHEREAS, the Company has heretofore executed and delivered to the Trustee an indenture (as supplemented and amended from time to time, the “ Indenture ”), dated as of October 12, 2012, providing for the issuance of an aggregate principal amount of up to $290 million of 6.375% Senior Notes due 2021 (the “ Notes ”); WHEREAS, Pre-Merger Media General and LIN Media LLC, a Delaware limited liability company (“ LIN Media ”), entered into that certain Agreement and Plan of Merger, dated as of March 21, 2014, with the Guaranteeing Parent, Mercury Merger Sub 1, Inc. and Mercury Merger Sub 2, LLC, providing for the business combination of Pre-Merger Media General and LIN Media (the “ Merger ”) pursuant to which the Company will become the direct wholly-owned subsidiary of Guaranteeing Parent, Pre-Merger Media General will become the direct wholly-owned subsidiary of the Company and the Pre-Merger Media General Guaranteeing Subsidiaries will become indirect wholly-owned subsidiaries of the Company; 1 WHEREAS, the Indenture provides that under certain circumstances the Guaranteeing Parties shall execute and deliver to the Trustee a supplemental indenture, pursuant to which each of the Guaranteeing Parties shall unconditionally guarantee all of the Company’s Obligations under the Notes and the Indenture on the terms and conditions set forth herein (the “ Guarantees ”); and WHEREAS, pursuant to Sections 4.13, 5.02(b), 9.01, 9.06 and 10.06 of the Indenture, the Company, the Guaranteeing Parties and the Trustee are authorized to execute and deliver this Supplemental Indenture without notice to, or the consent of, any Holder. NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Company, the Guaranteeing Parties and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1.
